Title: From Alexander Hamilton to William S. Smith, 11 January 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York January 11th 1800
          
          I have received your letter of January 10th. and have directed Lieutenant Vrooman to join the Regiment. It was not my intention that Colonel Ogden should be detached from the Regiment Brigade until the trial of Lt. Hoffman Should have taken place, for which I wish you to inform me what measures  have been adopted, that, if there is not a prospect of its commencing immediately I may dissolve the present Court, and one may be appointed of which Major Shute, agreable to your recommendation will be appointed President, at the same time your suggestion respecting Courts martial will be considered. It will not be expedient for me to give the orders you propose to the contractor until I can procure an estimate of the number of Cords the wood now standing together with what you may have cut, will consist of, which I request you to have made and forwarded to me.
          Having no doubt, that, Major Fondy was influenced by proper motives in making the exchange I shall ratify it, but I wish you to inform the Officers of your regiment that they cannot make an exchange a man when once enlisted without previously consulting the commandg. General.
          W—
          Colo. Smith
        